■In re Estrade, Wayne et al.; Diamond Starter & Alternator; Estrade, Floriária; First Financial Ins. Co.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. I, No. 2002-9872; to the Court of Appeal, Fourth Circuit, No. 2004-C-1194.
Granted. The ruling of the trial court denying a mistrial is reversed and a mistrial is ordered. The case is remanded to the trial court for further proceedings.
KIMBALL, J., would deny the writ.
WEIMER, J., would deny the writ.